Name: Decision No 771/2006/EC of the European Parliament and of the Council of 17 May 2006 establishing the European Year of Equal Opportunities for All (2007) Ã¢  towards a just society (Text with EEA relevance)
 Type: Decision
 Subject Matter: politics and public safety;  rights and freedoms;  social affairs
 Date Published: 2006-05-31

 31.5.2006 EN Official Journal of the European Union L 146/1 DECISION No 771/2006/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 17 May 2006 establishing the European Year of Equal Opportunities for All (2007)  towards a just society (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 13(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the procedure laid down in Article 251 of the Treaty (3), Whereas: (1) Non-discrimination is a fundamental principle of the European Union. That principle should be taken into account in all the European Union's policies. (2) On the basis of Article 13 of the Treaty, the Council has adopted Directive 2000/43/EC of 29 June 2000 implementing the principle of equal treatment between persons irrespective of racial or ethnic origin (4) in, inter alia, employment, vocational training, education, goods and services, and social protection, Directive 2000/78/EC of 27 November 2000 establishing a general framework for equal treatment in employment and occupation (5), which prohibits discrimination on the grounds of religion or belief, disability, age and sexual orientation and Directive 2004/113/EC of 13 December 2004 implementing the principle of equal treatment between women and men in the access to and supply of goods and services (6). (3) Article 2 of the Treaty provides that the promotion of equality between men and women is one of the essential tasks of the Community. Likewise, Article 3(2) of the Treaty requires that the Community aim to eliminate inequalities, and to promote equality, between men and women in all its activities. (4) Article 21 of the Charter of Fundamental Rights of the European Union sets out a prohibition on discrimination on a variety of grounds, whereas Article 23 thereof sets out the requirement that equality between men and women be ensured in all areas. (5) European legislation on equal treatment and non-discrimination covers all persons in the European Union. (6) The Social Agenda 2005 to 2010, which complements and supports the Lisbon Strategy, has a key role in promoting the social dimension of economic growth. One of the priorities of the Social Agenda 2005 to 2010 is the promotion of equal opportunities for all as a means of achieving a more socially inclusive society. (7) The year 2007 marks the 10th anniversary of the European Year against Racism, which has enabled considerable progress to be made towards the elimination of racial discrimination. (8) European legislation has significantly raised the level of guaranteed equality and protection against inequalities and discrimination across the European Union and acted as a catalyst for the development of a more coherent, rights-based approach to equality and non-discrimination. Despite this fact, people in the European Union still encounter discrimination and unequal treatment in their daily lives. (9) The European Year of Equal Opportunities for All (hereinafter referred to as the European Year) should lend fresh impetus to supporting Member States efforts to implement Community legislation on equal treatment and non-discrimination. (10) It is essential that actions in relation to racial or ethnic origin, religion or belief, disability, age or sexual orientation take full account of gender differences. (11) The consultation process organised by the Commission through the Green Paper entitled Equality and non-discrimination in an enlarged European Union, which was presented on 28 May 2004, shows that, in the opinion of most of the persons questioned, the Union should step up its efforts to combat discrimination on grounds of sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation. (12) In its Resolution of 28 April 2005 on the situation of the Roma in the European Union (7), the European Parliament draws attention to the prevalence of anti-gypsyism and its discriminatory effect on the opportunities in terms of employment, education and social services for the European Union's most disadvantaged ethnic-minority group. (13) Key elements in the successful impact of the Community non-discrimination legislative framework are the extent to which it enjoys broad popular support and the existence of genuine political will for change. In that context, the social partners, local and regional authorities and NGOs have a vital role to play. The European Year should act as a catalyst in raising awareness and building momentum. It should help to focus political attention in all the Member States and mobilise everyone concerned in order to drive forward the European Union's new non-discrimination and equal opportunities framework strategy, including after 2007. (14) The European Year will also seek to address issues of multiple discrimination, that is discrimination on two or more of the grounds listed in Article 13 of the Treaty. It will also seek to promote a balanced treatment of all the grounds listed therein. (15) The varying levels of progress made at national level call for urgent action to be taken at European and national level in the field of equality and non-discrimination; in accordance with the principle of subsidiarity, the bulk of actions of the European Year is to be decentralised at national level. (16) Participation in the European Year should be open to Member States, the acceding countries, the candidate countries benefiting from a pre-accession strategy, EFTA/EEA States, in accordance with the conditions established under the European Economic Area Agreement, the countries of the western Balkans, in line with the conditions laid down pursuant to their respective agreements, and the countries covered by the European Neighbourhood Policy, in accordance with the provisions of the May 2004 Strategy Paper and the Country Action Plans. (17) Consistency and complementarity with other Community action is needed, in particular, with action to combat discrimination and social exclusion, and to promote fundamental rights, education and training, culture and intercultural dialogue, youth, citizenship, immigration and asylum and gender equality. (18) This Decision lays down, for the entire duration of the programme, a financial framework constituting the prime reference, within the meaning of point 33 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure (8), for the budgetary authority during the annual budgetary procedure. (19) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (9). (20) Since the objectives of this Decision cannot be sufficiently achieved by the Member States, owing to the need, inter alia, for multilateral partnerships, the transnational exchange of information and Community-wide dissemination of good practice, and can therefore, by reason of the scale of action, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Decision does not go beyond what is necessary to achieve those objectives, HAVE DECIDED AS FOLLOWS: Article 1 The European Year The year 2007 shall be designated as the European Year of Equal Opportunities for All. Article 2 Objectives The objectives of the European Year shall be as follows: (a) Rights  Raising awareness of the right to equality and non-discrimination and of the problem of multiple discrimination. The European Year will highlight the message that all people are entitled to equal treatment, irrespective of their sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation. The European Year will make groups that are at risk of discrimination more aware of their rights and of existing European legislation in the field of non-discrimination. (b) Representation  Stimulating debate on ways to increase the participation in society of groups that are victims of discrimination and a balanced participation of men and women. The European Year will encourage reflection and discussion on the need to promote their greater participation in society, and their involvement in actions designed to combat discrimination, in all sectors and at all levels. (c) Recognition  Facilitating and celebrating diversity and equality. The European Year will highlight the positive contribution that people, irrespective of their sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation, can make to society as a whole, in particular by accentuating the benefits of diversity. (d) Respect  Promoting a more cohesive society. The European Year will raise awareness of the importance of eliminating stereotypes, prejudice and violence, promoting good relations between all in society, and, in particular, among young people, and promoting and disseminating the values underlying the fight against discrimination. Article 3 Content of actions 1. The actions designed to meet the objectives set out in Article 2 may entail the development of, or the provision of support for, in particular: (a) meetings and events; (b) information, promotional and educational campaigns; (c) Community or nationwide surveys and studies. 2. Details of the actions referred to in paragraph 1 are set out in the Annex. Article 4 Gender mainstreaming The European Year shall take into account the different ways in which women and men experience discrimination on the grounds of racial or ethnic origin, religion or belief, disability, age or sexual orientation. Article 5 Cooperation and implementation at Community level The Commission shall ensure that Community actions covered by this Decision are implemented in conformity with the Annex, in particular by making sure that all the forms of discrimination referred to in Article 13 of the Treaty and in Article 2 of this Decision are addressed and dealt with fairly. In particular, the Commission shall make the necessary arrangements to ensure the consistency and complementarity of the Community action and initiatives referred to in Article 10 so as to help meet the objectives set out in Article 2. It shall conduct a regular exchange of views with stakeholders, the NGOs representing the groups that are victims of discrimination and civil society, particularly at European level, on the design, implementation, follow-up and assessment of the European Year. To that end, the Commission shall make the relevant information available to such stakeholders. The Commission shall inform the Committee, established pursuant to Article 7(1), of their opinion. Article 6 Cooperation and implementation at national level 1. Each Member State shall establish or designate a national implementing body to organise its participation in the European Year. By 17 June 2006, each Member State shall inform the Commission of its choice. That national implementing body shall be responsible for defining the national strategy and priorities for the European Year and for selecting the individual actions to be proposed for Community funding. The national strategy and priorities for the European Year shall be set out in accordance with the objectives listed in Article 2 and shall seek to ensure a balanced treatment of all the grounds of discrimination referred to in Article 2. The procedure for awarding Community funding for actions at national level is set out in part II of the Annex. 2. For the purpose of carrying out its tasks, the national implementing body shall consult on a regular basis and cooperate closely with civil society, including with organisations defending or representing the interests of those who are potentially exposed to discrimination and unequal treatment and with other relevant stakeholders. Article 7 Committee 1. The Commission shall be assisted by a Committee, hereinafter referred to as the Committee. 2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3. The Committee shall adopt its Rules of Procedure. 4. The Member State's representative on the Committee shall be designated preferably from the national implementing body as referred to in Article 6(1). Article 8 Financial arrangements 1. Community-wide measures, as set out in part I of the Annex, may be subsidised up to 80 % or give rise to procurement contracts financed from the general budget of the European Union. 2. Local, regional or national measures, as set out in point 6 of part II of the Annex, may be co-financed from the general budget of the European Union up to a maximum of 50 % of the total consolidated costs of the actions implemented at local, regional or national level, and in accordance with the procedure set out in part II of the Annex. Article 9 Application and selection procedure 1. Decisions on the financing of measures pursuant to Article 8(1) shall be adopted by the Commission in accordance with the procedure referred to in Article 7(2). 2. Requests for financial assistance for measures pursuant to Article 8(2) shall be submitted to the Commission by the national implementing bodies in accordance with the procedure set out in part II of the Annex. Article 10 Consistency and complementarity The Commission together with the Member States shall ensure that the measures provided for in this Decision are consistent with other Community, national and regional action and initiatives. They shall ensure that the European Year fully complements other existing Community, national and regional initiatives and resources, where they can help to attain the objectives of the European Year. Article 11 Participation of non-Member States Participation in the European Year shall be open to: (a) countries with which the European Union has signed a Treaty of Accession; (b) candidate countries benefiting from a pre-accession strategy, in accordance with the general principles and the general terms and conditions for the participation of those countries in Community programmes laid down, respectively, by the Framework Agreement and by decisions of the Association Councils; (c) EFTA States that are parties to the EEA Agreement, in accordance with the provisions of that Agreement; (d) the countries of the western Balkans, in accordance with the arrangements to be established with those countries under the framework agreements on the general principles for their participation in Community programmes; (e) the European Neighbourhood Policy (ENP) partner countries, in accordance with the general principles and the general terms and conditions for the participation of those countries in Community programmes laid down in the May 2004 Strategy Paper and the Country Action Plans. Any Community financial support for actions in ENP partner countries in this context will be covered by the European Neighbourhood Policy Instrument, in accordance with the priorities and procedures established in the overall cooperation with those countries. Article 12 Budget The financial framework for the implementation of the actions referred to in this Decision for the period 1 January 2006 to 31 December 2007 shall be EUR 15 000 000, of which EUR 6 000 000 shall be for the period until 31 December 2006. For the period following 31 December 2006, the amount is indicative and shall be deemed to be confirmed if it is consistent, for this phase, with the multi-annual financial framework in force for the period commencing on 1 January 2007. Article 13 International cooperation Within the framework of the European Year, the Commission may cooperate with the relevant international organisations, in particular the Council of Europe and the United Nations. Article 14 Monitoring and evaluation By 31 December 2008, the Commission shall submit a report to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions on the implementation, results and overall assessment of the actions provided for in this Decision. Article 15 Entry into force This Decision shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Done at Strasbourg, 17 May 2006. For the European Parliament The President J. BORRELL FONTELLES For the Council The President H. WINKLER (1) OJ C 65, 17.3.2006, p. 70. (2) Opinion of 16 November 2005 (not yet published in the Official Journal). (3) Opinion of the European Parliament of 13 December 2005 (not yet published in the Official Journal) and Council Decision of 28 April 2006. (4) OJ L 180, 19.7.2000, p. 22. (5) OJ L 303, 2.12.2000, p. 16. (6) OJ L 373, 21.12.2004, p. 37. (7) OJ C 45 E, 23.2.2006, p. 129. (8) OJ C 172, 18.6.1999, p. 1. Interinstitutional Agreement as amended by Decision 2003/429/EC of the European Parliament and of the Council of 19 May 2003 on the adjustment of the financial perspective for enlargement (OJ L 147, 14.6.2003, p. 25). (9) OJ L 184, 17.7.1999, p. 23. ANNEX Details of the actions referred to in Article 3 I. Community-wide action 1. Meetings and events (a) Organisation of meetings at Community level (b) Organisation of events to raise awareness of the objectives of the European Year, including the conferences to open and close the European Year, by way of support granted to the Member State holding the Presidency of the Council at those times and the organisation of the first annual Equality Summit. 2. Information and promotional campaigns involving: (a) The development of a logo, accessible and available in a variety of formats, and slogans for the European Year, for use in connection with any action linked to the European Year; (b) A Community-wide information campaign; (c) Appropriate measures to highlight the results and raise the visibility of Community actions and initiatives contributing to attaining the objectives of the European Year; (d) The organisation of European competitions highlighting achievements and experiences in the themes of the European Year. 3. Other actions Community-wide surveys and studies, including a series of questions intended to assess the impact of the European Year, to be included in a Eurobarometer survey, and an evaluation report on the effectiveness and impact of the European Year. 4. Funding may be in the form of:  the direct purchase of goods and services, in particular in the field of communications, via open and/or restricted calls for tender,  the direct purchase of consultancy services, via open and/or restricted calls for tender,  subsidies allocated to cover the expenses of special events at European level to highlight and raise awareness of the European Year; such funding will not exceed 80 % of the total expenditure incurred by the recipient. The Commission may make use of technical and/or administrative assistance to the mutual benefit of the Commission and of the Member States, for example to finance outside expertise on a specific subject. II. Actions at national level 1. Actions at local, regional or national level may qualify for financing from the general budget of the European Union up to a maximum of 50 % of the total costs per Member State. 2. Following adoption of this Decision, the Commission will issue a call for proposals restricted to the national implementing bodies. 3. Each national implementing body will submit a single application for Community funding in response to the call for proposals. That grant application will describe the national strategy and priorities for the European Year, the actions proposed for funding in the relevant Member State and the organisations that are to be responsible for the implementation of each of the individual actions. The grant application will be accompanied by a detailed budget setting out the total costs of the actions proposed and the amount and sources of co-funding. Eligible costs may include provision for any personnel and administrative costs incurred by the national implementing body. 4. The national strategy and priorities for the European Year will be set out in line with the general objectives set out in Article 2 and will seek to ensure balanced treatment of all the grounds of discrimination referred to in that Article. 5. The Commission will evaluate and if necessary request modifications to the applications for Community funding submitted by the national implementing bodies, which will be responsible for coordinating and monitoring the implementation of the various national actions. 6. Actions at local, regional or national level may include: (a) Meetings and events connected with the objectives of the European Year, including an event to launch the European Year; (b) Information and educational campaigns and measures to disseminate the principles and underlying values celebrated by the European Year at national level, including the organisation of awards and competitions; (c) Surveys and studies other than those mentioned in point 3 of Part I. III. Action for which no financial aid from the general budget of the European Union is available The Community will offer its moral support, including written authorisation to use the logo and other material associated with the European Year, for initiatives undertaken by public or private organisations, where those organisations can demonstrate to the satisfaction of the Commission that the initiatives involved are or will be in progress during the European Year and are likely to contribute significantly to achieving one or more of the objectives of the European Year.